By the Court.
The rejoinder of the defendant is insufficient.
The statute provides that any persons not being inhabitants in this state, shall have liberty to exhibit their claims against any estate that shall not be represented insolvent, at any time within two years after publication of notice to the creditors, and shall be entitled to payment out of the clear estate that shall remain after payment of those claims that were exhibited within the time limited, and the plaintiff is within the reason of the proviso in the statute.
This judgment was affirmed upon a writ of error in the Supreme Court of Errors.